 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    LUIS VILLEGAS,                                    Case No. 1:17-cv-01326-AWI-JDP
12                        Plaintiff,                    FINDINGS AND RECOMMENDATIONS TO
                                                        DISMISS CASE FOR PLAINTIFF’S
13             v.                                       FAILURES TO PROSECUTE AND TO
                                                        COMPLY WITH COURT ORDERS
14    D. ROBERTS, et al.,
                                                        OBJECTIONS, IF ANY, DUE IN FOURTEEN
15                        Defendants.                   DAYS

16

17

18

19            Plaintiff Luis Villegas is a state prisoner proceeding without counsel in this civil rights

20   action brought under 42 U.S.C. § 1983. On March 5, 2019, defendant Medina moved for

21   summary judgment on the ground that plaintiff failed to exhaust his administrative remedies

22   before filing suit. ECF No. 28. Plaintiff had twenty-one days to oppose defendant’s motion

23   under Local Rule 230(l), but he failed to do so. Instead of opposing defendant’s motion, plaintiff

24   moved for the appointment of counsel. ECF No. 31. On April 3, 2019, the court denied

25   plaintiff’s motion and ordered him to respond to defendant’s motion for summary judgment

26   within twenty-one days. ECF No. 32. Plaintiff failed to respond, thereby disobeying the court’s

27   order.

28            The court may dismiss a case for plaintiff’s failure to prosecute or failure to comply with a

                                                          1
 1   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d

 2   683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a district court has duties

 3   to resolve disputes expeditiously and to avoid needless burden for the parties. See

 4   Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

 5           In considering whether to dismiss a case for failure to prosecute, a court ordinarily

 6   considers five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

 7   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

 8   favoring disposition of cases on their merits and (5) the availability of less drastic sanctions.”

 9   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779

10   F.2d 1421, 1423 (9th Cir.1986)). These heuristic factors merely guide the court’s inquiry; they

11   are not conditions precedent for dismissal. See In re Phenylpropanolamine (PPA) Products

12   Liability Litig., 460 F.3d 1217, 1226 (9th Cir. 2006).

13           “The public’s interest in expeditious resolution of litigation always favors dismissal.”

14   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (quoting Yourish v. California

15   Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly, this factor weighs in favor of

16   dismissal.

17           Turning to the risk of prejudice, pendency of a lawsuit, on its own, is not sufficiently

18   prejudicial to warrant dismissal. Id. (citing Yourish, 191 F.3d at 991). However, delay inherently

19   increases the risk that witnesses’ memories will fade and evidence will become stale, id. at 643,

20   and it is plaintiff’s failure to prosecute this case that is causing delay. Therefore, the third factor
21   weighs in favor of dismissal.

22           As for the availability of lesser sanctions, at this stage in the proceedings there is little

23   available to the court that would constitute a satisfactory lesser sanction while protecting the court

24   from further unnecessary expenditure of its scarce resources. Monetary sanctions are of little use,

25   considering plaintiff’s apparent inability to pay the filing fee, and—given the stage of these

26   proceedings—the preclusion of evidence or witnesses is not available. Accordingly, the fourth
27   factor also weighs in favor of dismissal.

28

                                                          2
 1            Finally, because public policy favors disposition on the merits, this factor weighs against

 2   dismissal. Id.

 3            After weighing the factors, including the court’s need to manage its docket, the court finds

 4   that dismissal is appropriate. The court recommends dismissal without prejudice.

 5            FINDINGS AND RECOMMENDATIONS

 6            The court recommends that the case be dismissed for plaintiff’s failures to prosecute and

 7   comply with court orders. The undersigned submits these findings and recommendations to the

 8   U.S. district judge presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304.

 9   Within 14 days of the service of the findings and recommendations, the parties may file written

10   objections to the findings and recommendations with the court and serve a copy on all parties.

11   The document containing the objections must be captioned “Objections to Magistrate Judge’s

12   Findings and Recommendations.” The presiding district judge will then review the findings and

13   recommendations under 28 U.S.C. § 636(b)(1)(C). The parties’ failure to file objections within

14   the specified time may waive their rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 839

15   (9th Cir. 2014).

16
     IT IS SO ORDERED.
17

18
     Dated:      May 13, 2019
19                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22   No. 203
23

24

25

26
27

28

                                                         3
